 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 98 
IN THE HOUSE OF REPRESENTATIVES 
 
January 28, 2009 
Mr. Barrett of South Carolina submitted the following resolution; which was referred to the Committee on Rules 
 
RESOLUTION 
Amending the Rules of the House of Representatives to require a vote each year on whether to increase Members’ pay. 
 
 
That rule XXI of the Rules of the House of Representatives is amended by adding at the end the following new clause: 
 
11. (a)During consideration in the Committee of the Whole of a bill making appropriations for the Department of the Treasury for any fiscal year, before consideration of any other amendment, it shall be in order to consider an amendment only proposing to bar the automatic annual cost-of-living pay adjustment of Members of Congress that would otherwise take effect in such fiscal year. Such amendment shall be considered as read, shall not be subject to amendment, and shall not be subject to a demand for division of the question in the House or the Committee of the Whole. All points of order against such amendment are waived. 
(b)During consideration of a bill, conference report, or amendment between the two Houses making or continuing appropriations to the end of a fiscal year that includes appropriations for the Department of the Treasury for that fiscal year, it shall not be in order to consider such measure unless (1) the measure includes a provision to bar the automatic annual cost-of-living pay adjustment of Members of Congress that would otherwise take effect in such fiscal year or (2) the rule providing for its consideration allows a vote proposing to bar such automatic annual cost-of-living pay adjustment.. 
 
